DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-7 and 15-20 in the reply filed on January 19, 2022 is acknowledged.
Applicant's election with traverse of Species Group A, claims 1-7 in the reply filed on January 19, 2022 is acknowledged.  The traversal is on the following grounds: Applicant asserts (i) the Species Groups A and B do not meet the definition of species and the requirement is improper; (ii) examiner has not identified different embodiments; (iii) examiner relies solely on the definitions and descriptions in the claims; (iv) MPEP 806.04(e) indicates claims themselves are never species; (v) examiner provides no guidance as to what the separate embodiments are; (vi) given the lack of guidance Applicant is left to guess what the different embodiments are; and, (vii) the Office has not established their burden to identify the species.  Applicant’s traversal is not found persuasive.  First, while Applicant’s reliance on MPEP 806.04(e) is proper, examiner cited the relevant disclosure of the specification as originally filed pertaining to the embodiment recited in the claim language identified.  Despite Applicant’s remarks, the examiner did not rely solely on “definitions and descriptions in the claims”, but rather did provide guidance via the citations to Applicant’s specification as originally filed.  In doing so, the Office did meet its burden.  Examiner acknowledges additional citations to Applicant’s drawings, e.g., FIGS. 2A, 2B and 2C, would have been helpful and reduced the apparent confusion Applicant 
The requirement is still deemed proper and is therefore made FINAL.
Claims 8-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected method and polishing pad, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on January 19, 2022.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on September 9, 2021 and February 16, 2022 were filed after the mailing date of the Requirement for Restriction and prior to the mailing date of the present Official action on the merits.  These submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over United States Pre-Grant Patent Application Publication No. 20050227590 A1 to Sung (hereinafter “Sung”) in view of United States Pre-Grant Patent Application Publication No. 2004/0058623 A1 to Lin et al. (hereinafter “Lin”).

Referring to Applicant’s independent claim 1, Sung teaches a method of forming a polishing pad (See Abstract of Sung; the fixed abrasive tool of Sung is equivalent to Applicant’s claim term “a polishing pad”), comprising sequential repetitions of: dispensing droplets of a porosity-forming agent (pars. [0014], [0043], [0052], [0074], [0081]; the soluble organic matrix of Sung is equivalent to Applicant’s claim term “porosity-forming agent”) and droplets of a polymer precursor formulation (pars. [0052], [0074] of Sung) onto a surface according to a predetermined droplet dispense pattern (pars. [0052], [0074] of Sung); and at least partially polymerizing the dispensed droplets of the polymer precursor formulation to form a layer of structural material (pars. [0074], [0076-77] of Sung), wherein the dispensed droplets of the porosity-forming agent form a plurality of porosity-forming agent containing features (pars. [0014], [0043], [0052-53], [0074], [0081]; FIGS. 1-11 of Sung), the plurality of porosity-forming agent containing features are distributed across an X-Y plane parallel to a supporting surface of the polishing pad (pars. [0014], [0043], [0052-53], [0074], [0081]; FIGS. 1-11 of Sung).
Sung teaches the layers disclosed therein are formed using a slurry containing nanodiamond particles and an organic binder (par. [0074] of Sung). Sung teaches the slurry can be formed on the substrate in a predetermined three-dimensional pattern (par. [0074] of Sung). Sung teaches the predetermined three-dimensional pattern can take a variety of forms, such as those discussed above (par. [0074] of Sung). In order to form three-dimensional patterns, 
In addition, Sung teaches while polishing a substrate using the article disclosed therein, the polishing liquid used can be a moderate solvent for the organic matrix (pars. [0014], [0043], [0081] of Sung). Sung teaches a moderate solvent refers to an agent which slowly dissolves or removes the organic matrix (par. [0043] of Sung). Sung teaches the rate of removal can vary depending on the loading ratio, polishing pressure, organic matrix, and the polishing liquid composition (par. [0043] of Sung). Sung teaches further a moderate solvent can dissolve the organic matrix at a rate sufficient to expose new nanodiamond particles without also releasing substantially unworn nanodiamond particles (par. [0043] of Sung). Hence, given these teachings, 
Although Sung teaches the polishing article disclosed therein containing an organic matrix that is soluble with the moderate solvent (pars. [0014], [0043], [0074], [0081] of Sung), Sung does not teach explicitly that “at least portions of the layer of structural material are interposed between individual ones of the porosity-forming agent containing features” according to Applicant’s claim language.
However, Lin teaches a polishing media for chemical mechanical planarization (CMP) having a layer comprised of a CMP pad material having a water-soluble material comprised of cyclodextrin dispersed therein (See Abstract of Lin). Lin teaches the overall porosity of the polishing media may be controlled by varying the amount of the water-soluble material dispersed in the CMP pad material (par. [0022] of Lin). Lin teaches the pore size distribution of the continuous pores within the CMP pad material can be controlled by adjusting the cooling rate used to cool the melted mixture of the CMP pad material and the water-soluble material (par. [0023] of Lin). Thus, by controlling the amount of the water-soluble material and the cooling rate, Lin teaches polishing media having desirable continuous pore structures can be fabricated consistently (par. [0023] of Lin). This is technically significant because it enables consistent polishing performance to be obtained in CMP operations conducted using such polishing media (par. [0023] of Lin). Lin’s teachings demonstrate the amount of the water-soluble material present is a result effective variable as said amount dispersed in the CMP pad material controls the pad’s overall porosity and ultimately enables consistent polishing performance.
There is a reasonable expectation of success in modifying the teachings of Sung and incorporating water as a solvent [per Lin’s teachings (par. [0022] of Lin) encompassed by Sung’s 
Given the teachings of Sung as modified by Lin, at the time the present application was filed a person having ordinary skill in the art would find it obvious that Sung as modified by Lin can teach, if not at least suggest or provide the requisite motivation to teach “at least portions of the layer of structural material are interposed between individual ones of the porosity-forming agent containing features” according to Applicant’s claim language.

Referring to Applicant’s claim 4, Sung as modified by Lin teaches at least partially polymerizing the polymer precursor formulation comprises exposure thereof to electromagnetic radiation (par. [0075] of Sung).

Referring to Applicant’s claim 5, Sung as modified by Lin teaches individual ones of the plurality of porosity-forming agent containing features in one layer of structural material are not aligned with individual ones of the plurality of porosity-forming agent containing features in another layer of structural material disposed adjacent thereto (par. [0074] of Sung). 

Referring to Applicant’s claim 6, Sung as modified by Lin teaches the porosity forming agent comprises a water soluble glycol component (par. [0066]; the soluble organic matrix of Sung is equivalent to Applicant’s claim term “porosity-forming agent”; Sung teaches the soluble organic matrix includes polyethylene glycol).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over United States Pre-Grant Patent Application Publication No. 20050227590 A1 to Sung (hereinafter “Sung”) in view of United States Pre-Grant Patent Application Publication No. 2004/0058623 A1 to Lin et al. (hereinafter “Lin”) as applied to claim 1 above, and further in view of United States Pre-Grant Patent Application Publication No. 2012/0302148 A1 to Bajaj et al. (hereinafter “Bajaj”).

Referring to Applicant’s claim 2, Sung teaches a method of forming a polishing pad (See Abstract of Sung; the fixed abrasive tool of Sung is equivalent to Applicant’s claim term “a polishing pad”), comprising sequential repetitions of: dispensing droplets of a porosity-forming agent (pars. [0014], [0043], [0052], [0074], [0081]; the soluble organic matrix of Sung is equivalent to Applicant’s claim term “porosity-forming agent”) and droplets of a polymer precursor formulation (pars. [0052], [0074] of Sung) onto a surface according to a predetermined droplet dispense pattern (pars. [0052], [0074] of Sung); and at least partially polymerizing the dispensed droplets of the polymer precursor formulation to form a layer of structural material (pars. [0074], [0076-77] of Sung), wherein the dispensed droplets of the porosity-forming agent form a plurality of porosity-forming agent containing features (pars. [0014], [0043], [0052-53], [0074], [0081]; FIGS. 1-11 of Sung), the plurality of porosity-forming agent containing features are distributed across an X-Y plane parallel to a supporting surface of the polishing pad (pars. [0014], [0043], [0052-53], [0074], [0081]; FIGS. 1-11 of Sung).
Although Sung as modified by Lin teaches (pars. [0052], [0074] of Sung), Sung as modified by Lin does not teach explicitly “wherein the polymer precursor formulation comprises one or more resin precursor components and a curing agent” according to Applicant’s claim language.

At the time the present application was filed a person having ordinary skill in the art would recognize and appreciate Sung, Lin and Bajaj are drawn generally to methods for fabricating polishing pads.  A person having ordinary skill in the art at the time the present application was filed would be motivated to modify the teachings of Sung as modified by Lin and incorporate a curative as taught by Bajaj into the mixture of slurry and water-soluble materials.  A person having ordinary skill in the art at the time the present application was filed would be motivated to do so given Bajaj teaches incorporating the curative in the pre-polymer mixture permits control of the homogeneous nature of the resultant polishing pad (par. [0054] of Bajaj).  This objective correlates with the teachings of Sung as modified by Lin to control the amount and degree of porosity of each layer of and the entirety of the polishing pad (pars. [0014], [0043], [0074], [0081] of Sung; pars. [0022-23] of Lin). 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over United States Pre-Grant Patent Application Publication No. 20050227590 A1 to Sung (hereinafter “Sung”) in view of United States Pre-Grant Patent Application Publication No. 2004/0058623 A1 to Lin et al. (hereinafter “Lin”) as applied to claim 1 above, and further in view of United States Pre-Grant Patent Application Publication No. 2010/0140850 A1 to Napadensky et al. (hereinafter “Napadensky”).

Referring to Applicant’s claim 3, Sung teaches a method of forming a polishing pad (See Abstract of Sung; the fixed abrasive tool of Sung is equivalent to Applicant’s claim term “a polishing pad”), comprising sequential repetitions of: dispensing droplets of a porosity-forming agent (pars. [0014], [0043], [0052], [0074], [0081]; the soluble organic matrix of Sung is equivalent to Applicant’s claim term “porosity-forming agent”) and droplets of a polymer precursor formulation, e.g., acrylates (pars. [0052], [0061], [0074] of Sung) onto a surface according to a predetermined droplet dispense pattern (pars. [0052], [0074] of Sung); and at least partially polymerizing the dispensed droplets of the polymer precursor formulation to form a layer of structural material (pars. [0074], [0076-77] of Sung), wherein the dispensed droplets of the porosity-forming agent form a plurality of porosity-forming agent containing features (pars. [0014], [0043], [0052-53], [0074], [0081]; FIGS. 1-11 of Sung), the plurality of porosity-forming agent containing features are distributed across an X-Y plane parallel to a supporting surface of the polishing pad (pars. [0014], [0043], [0052-53], [0074], [0081]; FIGS. 1-11 of Sung).
Although Sung as modified by Lin teaches a polymer precursor formulation, e.g., acrylates (pars. [0052], [0061], [0074] of Sung), Sung as modified by Lin does not teach explicitly “wherein the polymer precursor formulation comprises an aliphatic multifunctional 
However, Napadensky teaches a composition comprising a curable component having a monofunctional (meth)acrylic functional group; a photo-initiator, and a sulfur-containing additive, for solid freeform fabrication (SFF) at a given dispensing temperature (See Abstract of Napadensky).  In at least one embodiment, Napadensky teaches depositing the first building material or more than one first building material (i.e. more than one modeling material) forms a multiplicity of construction layers, which are defined as the layers constituting the three-dimensional object (par. [0071] of Napadensky).  Napadensky further teaches combining the first  building material and the second building material in a predetermined formation within the layer, forms a multiplicity of support layers, which are defined as the layers supporting the three-dimensional object, and not constituting the three-dimensional object (par. [0072] of Napadensky).  Napadensky teaches further yet using the second building material alone may form a multiplicity of release layers, which are defined as the layers or the release construction for separating the three-dimensional object layers (model construction or object) from support layers (support construction) (par. [0073] of Napadensky).  Napadensky teaches the release layers typically have a lower modulus of elasticity and a lower strength than the construction layers and the support layers (par. [0073] of Napadensky).  Napadensky teaches the construction layers or layer parts accumulate to form a three-dimensional object, and the support layers or layer parts accumulate to form one or more support constructions (par. [0074] of Napadensky).  Napadensky teaches the release layers or layer parts are positioned between the construction layer parts and the support layer parts, and accumulate to form a release construction used to separate the three-dimensional object from its support construction(s) upon completion of the MPEP 2144.07 [R-08.2012]  In turn, Napadensky teaches specifically mono-functional or multi-functional acrylates for use as building materials in three-dimensional printed articles is known in the art. MPEP 2144.06 [R-08.2012] (II)  For these reasons, a person having ordinary skill in the art before the effective filing date of the present application would be motivated to modify the teachings of Sung as modified by Lin and  substitute the acrylate of Sung as modified by Lin with the acrylic multifunctional monomer taught by Napadensky.  A person having ordinary skill in the art before the effective filing date of the present application would be motivated to do so given Sung and Napadensky teach the selection of acrylates for use as building materials in three-dimensional printed articles is known in the art, and Napadensky teaches specifically mono-functional or multi-functional acrylates for use as building materials in three-dimensional printed articles. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over United States Pre-Grant Patent Application Publication No. 20050227590 A1 to Sung (hereinafter “Sung”) in view of United States Pre-Grant Patent Application Publication No. 2004/0058623 A1 to Lin et al. (hereinafter “Lin”) as applied to claim 1 above, and further in view of CA 2,281,921 A1 to Minnesota Mining and Manufacturing Company (hereinafter “3M”) (copy provided herewith).

Referring to Applicant’s claim 7, Sung teaches a method of forming a polishing pad (See Abstract of Sung; the fixed abrasive tool of Sung is equivalent to Applicant’s claim term “a 
Although Sung as modified by Lin teaches a polymer precursor formulation (pars. [0052], [0061], [0074] of Sung), Sung as modified by Lin does not teach explicitly “wherein the polymer precursor formulation comprises a monomer and an oligomer in a ratio of between about 3:1 and about 1:3 by weight” according to Applicant’s claim language.
However, 3M teaches an abrasive article is provided which comprises a backing; and at least one three-dimensional abrasive coating comprising diamond particles dispersed within a binder bonded to a surface of the backing, the binder comprising a cured binder precursor including a urethane acrylate oligomer (See Abstract of 3M).  In at least one embodiment, 3M teaches the binder is formed preferably from a binder precursor comprising an ethylenically unsaturated resin. such as an acrylate resin (page 5, ll. 15-16 of 3M).  More preferably, 3M teaches the binder precursor comprises a urethane acrylate oligomer, an ethylenically unsaturated monomer, and blends thereof (page 5, ll. 16-18 of 3M).  3M teaches the ethylenically unsaturated MPEP 2144.07 [R-08.2012]  In turn, 3M teaches specifically a blend of a urethane acrylate oligomer and an ethylenically unsaturated monomer for use in fabricating a polishing pad is known in the art. MPEP 2144.06 [R-08.2012] (II)  For these reasons, a person having ordinary skill in the art before the effective filing date of the present application would be motivated to modify the teachings of Sung as modified by Lin and substitute the acrylate of Sung as modified by Lin with a blend of a urethane acrylate oligomer and an ethylenically unsaturated monomer in the amounts taught by 3M.  A person having ordinary skill in the art before the effective filing date of the present application would be motivated to do so given Sung and 3M teach the selection of acrylates for use in fabricating a polishing pad is known in the art, and 3M teaches specifically a MPEP 2144.05 [R-10.2019] (I)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS J CHRISTIE whose telephone number is (571)270-3478. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/Ross J. Christie/
Assistant Examiner, Work Group 1731

/PEGAH PARVINI/Primary Examiner, Art Unit 1731